DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.  Claims 1-6, drawn to device for detecting leaks in pipes, classified in G01M3/16.
II. Claims 7-17, drawn to a system for detecting and healing leaks in pipes, classified in F16L55/16455.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related devices/methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect, wherein Group I requires a GPS and does not require the smart balls while Group II requires smart balls and does not require GPS.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification, and
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Attorney Lauren Rucinski on 12/2/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 7-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-6 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7, 8, 9 , 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1, 1, 1, 2, 3, 4, 5, 6, 6, 6, 7, 8, 9, and 10 of U.S. Patent No. 11,098,836 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7, 8, 9 , 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 of the instant application are broader recitations of claims 1, 1, 1, 2, 3, 4, 5, 6, 6, 6, 7, 8, 9, and 10 of U.S. Patent No. 11,098,836 B2.

Drawings
The drawings are objected to because portions of Figures 1-10 appear to be low resolution or blurry.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 7-20 would be allowable if rewritten or amended to overcome the rejections under Double Patenting, set forth in this Office action of claims 7-20 above.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 7-13, Fletcher et al. (“Smartball - A New Approach in Pipeline Leak Detection”, hereinafter Fletcher) in view of Tungseth et al. (US Pat. No. 3,762,446, hereinafter Tungseth) represents the best art of record. However, Fletcher in view of Tungseth fails to encompass all of the limitations of independent claim 7.
Specifically, Fletcher teaches a system for detecting leaks in pipes (see Abstract; see also Figure 2 and associated text) comprising: at least one smart ball (see Figure 2, SmartBall shown), comprising: an outer shell (see Figure 2, outer shell shown), comprising; a battery (see Figure 2, battery shown); a control system (see SmartBall Technical Concept section, description of control system); and a wireless communication mechanism (see SmartBall Technical Concept section, description of wireless communications); wherein the smart ball is a sensor ball (see SmartBall Technical Concept section, description of sensing); wherein the sensor ball further comprises at least one acoustic sensor (see Figure 4 and associated test, description of acoustic sensing);.
Fletcher fails to teach a system comprising at least two smart balls, each of which include at least two openings; at least two blades; a rotating axle; wherein one of the at least two smart balls is a healing ball.
Tungseth teaches a method and device for sensing and healing pipeline leaks (see Fig. 2; see Abstract; see also col. 2, line 58 through col. 4, line 10), wherein the device includes both sensing means (see col. 4, lines 44-53, description of sensing of pipeline leaks) and healing means (see col. 4, line 53 through col. 5, line 2, description of healing of pipeline after detecting leak).
However, Tungseth fails to teach a system for detecting and healing leaks in pipes comprising: at least two smart balls, each comprising: an outer shell, comprising at least two openings; a battery; at least two blades; a rotating axle; a control system; and a wireless communication mechanism; wherein one of the at least two smart balls is a sensor ball; wherein one of the at least two smart balls is a healing ball.
Hence the best prior art or record fails to teach the invention as set forth in independent claim 7 and the examiner can find no teachings for a system for detecting and healing leaks in pipes as claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.

Regarding claims 14-20, Fletcher in view of Tungseth represents the best art of record. However, Fletcher in view of Tungseth fails to encompass all of the limitations of independent claim 14.
Specifically, Fletcher teaches a method for detecting leaks in pipes (see Abstract; see also Figure 2 and associated text) comprising: flowing a fluid through a pipeline (see Abstract); placing at least one sensor ball insides the pipeline (see Figure 1, SmartBall shown insides fluid pipeline), wherein the sensor ball further comprises at least one acoustic sensor (see Figure 4 and associated test, description of acoustic sensing); reading the acoustics of the pipeline by an acoustic sensor located inside the sensor (see Figure 4 and associated test, description of acoustic sensing), using the acoustic readings to find a leak in the pipeline (see Figure 4 and associated test, description of acoustic sensing).
Fletcher fails to teach a method which includes placing at least one healing ball inside the pipeline, wherein the sensor ball and healing ball each have at least two openings; wherein the sensor ball and healing ball each comprise a rotating axle and at least two blades; and wherein the sensor ball further comprises an acoustic sensor; (c) flowing the fluid through the openings of the sensor ball and the openings of the healing ball; (d) filling the blades of the sensor ball and the blades of the healing ball with fluid to propel the sensor ball and the healing ball through the pipeline.
Tungseth teaches a method and device for sensing and healing pipeline leaks (see Fig. 2; see Abstract; see also col. 2, line 58 through col. 4, line 10), wherein the device includes both sensing means (see col. 4, lines 44-53, description of sensing of pipeline leaks) and healing means (see col. 4, line 53 through col. 5, line 2, description of healing of pipeline after detecting leak) and wherein the method includes detecting the leak and healing the pipeline (see Fig. 2; see Abstract; see also col. 2, line 58 through col. 4, line 10).
However, Tungseth fails to teach a method for detecting and healing leaks in pipelines comprising:(a) flowing a fluid through a pipeline; (b) placing at least one sensor ball and at least one healing ball inside the pipeline, wherein the sensor ball and healing ball each have at least two openings; wherein the sensor ball and healing ball each comprise a rotating axle and at least two blades; and wherein the sensor ball further comprises an acoustic sensor; (c) flowing the fluid through the openings of the sensor ball and the openings of the healing ball; (d) filling the blades of the sensor ball and the blades of the healing ball with fluid to propel the sensor ball and the healing ball through the pipeline.
Hence the best prior art or record fails to teach the invention as set forth in independent claim 14 and the examiner can find no teachings for a method for detecting and healing leaks in pipes as claimed, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855